DETAILED ACTION 
 Notice of Pre-AIA  or AIA  Status 
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .             

 Status of the Claims 

This Corrected Allowance Office Action is in response to Applicant’s claim amendments &  remarks filed by Applicant on 17 MAY 2022 and Interview Summary of 07 JUNE 2022 attached herewith.  Thus, Claims 1-7 & 9-20 are pending and have been considered for Allowance as follows.  Said claim amendments of 05/17/2022 have amended all three/3 independent Claims 1, 19 & 20 by incorporating limitations of dependent Claim 8 in each one, and then cancelling Claim 8.   

 EXAMINER’S AMENDMENT 
An Examiner’s Amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.              
Authorization for this Examiner’s Amendment was given in an interview with Atty. Rishi Gupta on 07 JUNE 2022, as described in attached Interview Summary.       

The application has been amended as follows:      
Please amend the claims as follows:       
The dependency of Claims 9 and 13 has been changed to depend from Claim 1 now, given that they depend from Claim 8 in Claims Listing of 05/17/2022, and Claim 8 was cancelled by the Applicant in said Claims Listing of 05/17/2022, and these typographical errors have been corrected as shown below.    

Claim 9:       
9.    The method of claim 1[[]], wherein the lane of the at least one lane is a first lane, wherein generating the at least one trajectory involving the lane change comprises: identifying, within the geographic area, a second lane of the at least one lane adjacent the first lane; and generating an edge from the ending node to a node representing a spatiotemporal location in the second lane, the edge representing a trajectory crossing the first lane to the second lane.    

Claim 13:         
13.   The method of claim 1[[]], wherein the graph is a first graph, wherein the geographic area is a second geographic area, and wherein the method further comprises, while the vehicle is traveling in the geographic area represented by the driving environment: determining a second geographic area adjacent the first geographic area to be traveled by the vehicle at a future time instant; and generating a second graph of a driving environment representing the second geographic area.

 Allowable Subject Matter
Claims 1-7 & 9-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of primary Wheeler reference (Pub. No. US 2018/ 0188372) teaches --- 
{“Embodiments relate to methods for efficiently encoding sensor data captured by an autonomous vehicle and building a high definition map using the encoded sensor data.   The sensor data can be LiDAR data which is expressed as multiple image representations.  Image representations that include important LiDAR data undergo a lossless compression while image representations that include LiDAR data that is more error-tolerant undergo a lossy compression.  Therefore, the compressed sensor data can be transmitted to an online system for building a high definition map.  When building a high definition map, entities, such as road signs and road lines, are constructed such that when encoded and compressed, the high definition map consumes less storage space.  The positions of entities are expressed in relation to a reference centerline in the high definition map.  Therefore, each position of an entity can be expressed in fewer numerical digits in comparison to conventional methods.”}        

Further, Rosenberg reference (Pub. No. US 2006/ 0271286) teaches ---       
{“A method of presenting images to a user of a vehicle navigation system includes accessing location data indicating a particular location included within a route determined by a vehicle navigation system and accessing corresponding direction data, obtaining a captured image based on the accessed location and direction data, and displaying the obtained image to the user. The obtained captured image corresponds approximately to a driver's perspective from within a vehicle and depicts a view of or from the particular location along the particular direction indicated by the direction data. Location data includes spatial coordinates such as GPS data, a street index, and/or other locative data either absolute or relative to a particular street or intersection. Direction data includes a travel direction of the vehicle upon a street corresponding to the particular location. Additionally, data indicating time-of-day, season-of-year, ambient environmental conditions, etc., may be used to obtain and/or correlate obtainable images.”}      

Further, Tafti reference (Pub. No. US 2018/0129203) teaches ---       
{“Systems and methods are provided for controlling a vehicle. In one embodiment, a method includes receiving vehicle and object environment data.  A search graph is generated based upon the received data.  The search graph contains a grid of points for locating objects and is used to determine a desired trajectory for the vehicle.”}         

Further, Takeda reference (Pub. No. US 2019/ 0084561) teaches ---       
{“A vehicle control device includes a first trajectory generating part that performs processing at a first period and that generates a first trajectory which is a future target trajectory for a host vehicle, a second trajectory generating part that generates a second trajectory which can start the host vehicle earlier compared to the first trajectory in a case the host vehicle is accelerated from a state in which the host vehicle is stopped or traveling at a low speed on the basis of an external environment, and a traveling controller that controls traveling of the host vehicle on the basis of the second trajectory generated by the second trajectory generating part.”}              

Further, Gross reference (Pub. No. US 2018/ 0150080) teaches ---       
{“Systems and method are provided for controlling a vehicle.  In one embodiment, a method includes defining a region of interest and an intended path of the vehicle based on sensor data, and determining a set of predicted paths of one or more objects likely to intersect the region of interest within a planning horizon.  The method further includes defining, within a spatiotemporal path space associated with the region of interest and the planning horizon, a set of obstacle regions corresponding to the set of predicted paths.  Decision points for each of the obstacle regions are determined, and a directed graph is defined based on the plurality of decision points and a cost function applied to a set of path segments interconnecting the decision points.  The directed graph is then searched to determine a selected path.”}                   


In regards to independent Claims 1, 19 and 20, Wheeler, Rosenberg, Tafti,  Takeda and Gross references, taken either individually or in combination with each other or other prior art of record, fails to teach or render obvious:           

Claim 1:         
1.   A computer-implemented method comprising:           
selecting, using the planning circuit, a trajectory of the plurality of trajectories for the vehicle to travel based on an initial vehicle trajectory of the vehicle, the selected trajectory comprises a stem, wherein the stem is a portion of the selected trajectory to which the vehicle is configured to adhere;      and        
causing, by a control circuit, the vehicle to move along the selected trajectory;        
Application No. : 16/682,095wherein a first trajectory of the plurality of trajectories represents a path for the vehicle to travel in a lane, and wherein generating the graph representing a driving environment of the vehicle comprises:           
identifying, within a geographic area represented by the driving environment, a lane of the at least one lane;              
identifying, within the lane, a starting node representing a starting spatiotemporal location and an ending node representing an ending spatiotemporal location;     and         
generating an edge from the starting node to the ending node, the edge representing a trajectory between the starting spatiotemporal location and the ending spatiotemporal location.                  



Claim 19:                     
19.   A vehicle comprising:      
select a trajectory of the plurality of trajectories for the vehicle to travel based on an initial vehicle trajectory of the vehicle, wherein the selected trajectory comprises a stem, wherein the stem is a portion of the selected trajectory to which the vehicle is configured to adhere;   and    
cause, by a control circuit, the vehicle to move along the selected trajectory;       
wherein a first trajectory of the plurality of trajectories represents a path for the vehicle to travel in a lane, and wherein generating the graph representing a driving environment of the vehicle comprises:      
identifying, within a geographic area represented by the driving environment, a lane of the at least one lane;       
identifying, within the lane, a starting node representing a starting spatiotemporal location and an ending node representing an ending spatiotemporal location;    and 
generating an edge from the starting node to the ending node, the edge representing a trajectory between the starting spatiotemporal location and the ending spatiotemporal location.         



Claim 20:      
20.   A non-transitory computer-readable storage medium comprising at least one program for execution by a planning circuit of a device, the at least one program including instructions which, when executed by the planning circuit, cause the vehicle to:          
select a trajectory of the plurality of trajectories for the vehicle to travel based on an initial vehicle trajectory of the vehicle, wherein the selected trajectory comprises a stem, wherein the stem is a portion of the selected trajectory to which the vehicle is configured to adhere;   and 
cause, by a control circuit, the vehicle to move along the selected trajectory;    
wherein a first trajectory of the plurality of trajectories represents a path for the vehicle to travel in a lane, and wherein generating the graph representing a driving environment of the vehicle comprises:      
identifying, within a geographic area represented by the driving environment, a lane of the at least one lane;         
identifying, within the lane, a starting node representing a starting spatiotemporal location and an ending node representing an ending spatiotemporal location;   and   
generating an edge from the starting node to the ending node, the edge representing a trajectory between the starting spatiotemporal location and the ending spatiotemporal location.           



Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”                

 Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to SANJEEV MALHOTRA, whose telephone number is (571)272-7292.  The Examiner can normally be reached during Monday-Friday at 8:30 to 17:00 hours on a Flexible schedule.             
If attempts to reach the Examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander G. Kalinowski, can be reached on 571-272-6771.  The facsimile/ fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.            
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.           

    PNG
    media_image1.png
    100
    143
    media_image1.png
    Greyscale


/S. M./
Examiner, Art Unit 3691       

/ALEXANDER G KALINOWSKI/Supervisory Patent Examiner, Art Unit 3691